 
CONFIDENTIAL


OPTION AGREEMENT


THIS OPTION AGREEMENT made effective the 1st of July 2014 (hereinafter called
the "Effective Date"), by and between THE UNIVERSITY OF MISSISSIPPI, NATIONAL
CENTER FOR NATURAL PRODUCTS RESEARCH, with a principal address at University,
Mississippi 38677 (hereinafter called "UM"), and NEMUS, a California corporation
with a principal address at 16440 Bake Parkway, Suite 150, Irvine, CA 92618
(hereinafter called "NEMUS).


RECITALS


WHEREAS, UM and NEMUS executed a Memorandum of Understanding with an effective
date of July 29, 2013 in order to explore potential collaborative activities
related to FDA approved cannabis based products;


WHEREAS, UM has the right to grant a license to intellectual property,
proprietary data and know-how related to the treatment of methicillin-resistant
Staphylococcus aureus infections using cannabinoids ("UM 5070");


WHEREAS,   NEMUS has an interest in conducting due diligence on  including but
not limited to evaluating the cost and timing of development of UM  into an FDA
approved drug product, and in determining the commercial potential of UM 5070;


WHEREAS, UM is willing to grant NEMUS an exclusive option to license rights to
UM 5070  in order for NEMUS to conduct due diligence.


NOW, THEREFORE, in consideration of the premises and the performance of the
covenants herein contained it is agreed as follows:


I.  OBLIGATIONS AND REPRESENTATIONS OF UM



1. UM hereby grants to NEMUS, on the terms and conditions herein set forth, a
nonassignable, exclusive option expiring on October 15, 2014 (the "Option
Period"), to exclusively license UM's rights to UM 5070, as defined in Appendix
A.  UM will charge NEMUS an option fee of *** per month for each month starting
on August 15, 2014.  In exchange for this exclusive option, NEMUS agrees to
provide UM with a copy of all research and development, manufacturing, and
commercialization related information and data generated by NEMUS or otherwise
obtained by NEMUS related to UM 5070 (collectively the "Studies") during the
Option Period.




2. UM represents to NEMUS that UM has the right to grant licenses to UM 5070,
and UM 5070 is not subject to any lien, license, assignment, security interest,
or other encumbrances.

 

3. During the term of this Agreement UM agrees to notify 3rd parties who express
interest in licensing UM 5070 that the technology is under an exclusive option
with another company.   NEMUS understands and agrees that UM retains the right
to list UM 5070    as available for licensing on UM's website and in UM
technology related publications during the term of this Agreement.


 
 
 
*** Certain confidential information contained in this document, marked with
three asterisks (***), has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

1

--------------------------------------------------------------------------------

CONFIDENTIAL
 
II.        OBLIGATIONS AND REPRESENTATIONS OF NEMUS



1. NEMUS will exercise diligence during the term of this Agreement in evaluating
its interest in UM 5070.




2. If NEMUS decides not to exercise the option, NEMUS agrees to provide UM
within thirty (30) days after expiration or termination of this Agreement copies
of all Studies as defined in Section I.1.  NEMUS agrees and understands that UM
shall own all right, title and interest in these Studies with no financial
obligation to NEMUS. 



III.        EXERCISE OF OPTION


The option herein granted shall be exercisable by NEMUS by providing written
notice to UM at any time during the term of the Option Period.  If NEMUS fails
to exercise the option, UM shall be free to license or option UM 5070 to any
third party with no further obligations to NEMUS.


IV. LICENSE AGREEMENT


In the event NEMUS exercises its option hereunder, the parties will negotiate in
good faith a License Agreement containing the usual and customary
representations, warranties, covenants, and agreements.  The terms and some of
the general conditions of the License Agreement are contained in APPENDIX B.


V. TERM AND TERMINATION



1. This AGREEMENT will expire on October 15, 2014 and may be extended by mutual
agreement of the parties in writing under the financial terms detailed in
Section I.1.




2. NEMUS may terminate this AGREEMENT at any time by notifying UM in writing of
its intent to terminate and the effective termination date.  In such event,
NEMUS will provide UM a copy of all Studies as defined in Section I.1 within
thirty (30) days.



3.        Upon termination of this AGREEMENT, the parties shall have no further
rights or  obligations except as expressly set forth herein.


2

--------------------------------------------------------------------------------




CONFIDENTIAL




IN WITNESS WHEREOF, each of the parties hereto has caused this agreement to be
duly executed by its legally authorized agent on the day and year indicated
below.
 
 


THE UNIVERSITY OF MISSISSIPPI
 
 
 
By:
/s/ Walter G. Chambliss
6/24/14
Name:
Walter G. Chambliss, Ph.D.
Date
Title:
Director of Technology Management
 
 
Office of Research and Sponsored Programs
 
 
 
 
Acknowledged:
 
 
 
By:
/s/ Mahmoud A. ElSohly
7/22/14
Name:
Mahmoud A. ElSohly, Ph.D.
Date
Title:
Research Professor, National Center for Natural Products Research
 
 
 
NEMUS, a California Corporation
 
 
 
By:
/s/ Reg A. Lapham
06/26/14
Name:
Reg A. Lapham
Date
Title:
CEO
 






3

--------------------------------------------------------------------------------




CONFIDENTIAL


APPENDIX A


UM  5070 Intellectual Property, Know-How and Technical Information





· UM Research Disclosure entitled "Compositions for the Treatment of
Methicillin-Resistant Staphylococcus aureus Infections".





 
 

 
4

--------------------------------------------------------------------------------




CONFIDENTIAL
 
APPENDIX B
TERM SHEET
University of Mississippi (UM)/NEMUS Proposed License Terms for UM 5070
TERMS OF LICENSE AGREEMENT1


Licensed Field
All therapeutic uses of cannabinoids.
 
Licensed Territory
Worldwide
Term
Ten (10) years after first commercial sale of until expiration of last licensed
patent, whichever comes last.  Will be extended for up to ten (10) additional
years on an annual basis if there is no generic competition to a Licensed
Product in the U.S. market.  Generic competition does not including any generic
product to a Licensed Product in which Nemus receives financial considerations
including but not limited to royalties on sales, revenue sharing, marketing
sharing or equity.
License
UM will grant to NEMUS an exclusive worldwide license to UM Know-How and
Technical Information related to UM 5070, with the right to make, have made,
use, lease, distribute, import, sell, offer for sale and otherwise exploit
Licensed Products in the Licensed Field, subject to agreement on final terms.
Diligence Requirements
UM and NEMUS will agree to development milestones to accompany a Development
Plan that will be an exhibit to the License Agreement.   NEMUS must use
commercially reasonable efforts to commercialize and market all Products as soon
as practicable in accordance with the development milestones.
License Issue Fee
***
Upfront Equity
Waived
License Maintenance Fees
*** per year per Licensed Product due on the anniversary of the Effective Date –
credited against royalties in the current fiscal year.
Milestone Payments
*** within thirty (30) days of submission of an IND application to the FDA or an
equivalent application to a regulatory agency anywhere in the world.
*** within thirty (30) days of submission of an NDA or a 505b(2) application to
the FDA or an equivalent application to a regulatory agency anywhere in the
world.
*** within thirty (30) days of receiving approval of a NDA or a 505b(2)
application to the FDA or an equivalent approval from a regulatory agency
anywhere in the world.
Running Royalties
 
*** of Net Sales of all Licensed Products paid to UM quarterly.  No royalty will
be due on Licensed Products used in clinical trials or other pre-FDA approved
development studies.
Sublicensing
With written permission of UM. Share of sublicensing income including upfront
and milestone payments, equity, and royalties:  *** with minimum of *** royalty
to UM.

 
 
 

--------------------------------------------------------------------------------

1 Capitalized terms used in this Term Sheet will be defined in the License
Agreement.
 
*** Certain confidential information contained in this document, marked with
three asterisks (***), has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
Indemnification
NEMUS will indemnify, defend and hold harmless UM, the State of Mississippi, 
officers, employees, students, and agents of UM from and against any and all
liability, loss, damage, action, claim or expense that results from or arises
out of actions or omissions of NEMUS and its Affiliates in the performance of
the License Agreement.  As state agencies, UM and UT are unable to indemnify
NEMUS.
Insurance
NEMUS and its Affiliates will procure and maintain policies of insurance for
comprehensive general liability and products liability coverage in the larger
amount of $6.5 million per claim and $6.5 million in aggregate or that amount
deemed customary and appropriate in the pharmaceutical industry for the stage of
development.
Miscellaneous:
1.    Due to UM's status as a state agency, UM will not agree to: (a) allow the
License Agreement to be governed by another state's laws, (b) settle disputes by
arbitration, or (c) pay attorney's fees of NEMUS under any circumstances.
2.    NEMUS, Affiliates, and their employees, and agents will not use UM's name,
seal, logo, trademark, or service mark, or any adaptation of them, or the name,
mark, or logo of any representative or organization of UM in any way without the
prior written consent of UM, in its sole discretion.
3.    The Know-How and Technical Information are provided on an "AS IS" basis,
and UM makes no representations, express or implied.
4.    Until execution of a final License Agreement acceptable to the parties
containing the above terms and conditions, this Term Sheet is a non-binding
expression of the intent of the parties. This Term Sheet is only a list of
proposed points that may or may not become part of an eventual contract. It is
not based on any agreement between the parties. It is not intended to impose any
obligation whatsoever on either party, including without limitation an
obligation to bargain in good faith or in any way other than at arms-length. The
parties do not intend to be bound by any agreement until both agree to and sign
a License Agreement, and neither party may reasonably rely on any promises
inconsistent with this paragraph.

 
 
 
 
6